DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's argument, filed on October 17th 2020 has been entered and carefully considered.
Applicant's arguments with respect to claim 1 under pre-AIA  35 U.S.C. 103(a), have been fully considered but are not persuasive. 
Applicant argues in substance on pages 9-12 of the remarks that:” in contrast to Brown which merely provides an overall effect of an update of one or more microservices, the identification of one or more topological differences of each of the multiple variants of the claim 1 identifies how the topology has changed. Accordingly, Brown does not disclose or suggest an identification of one or more topological differences of each of the multiple variants. Rajogopalan does not cure, and is not asserted to cure, this critical deficiency of Brown. …”
In response, the Examiner respectfully disagrees and finds this argument unpersuasive. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification (MPEP § 2111.1). Using the broadest reasonable interpretation of the claims, the examiner maintains that the combination of the prior art references, more specifically, Brown in view of Rajogopalan discloses the limitations of claim 1, as argued by the applicant. After further review of the prior art applied, the Examiner contends that the reference still reads on the claimed invention. Under broadest reasonable interpretation, Brown in view of Rajogopalan discloses the limitations of claim 1 " identifying one or more topological differences… ”.
The recited in claim 1 limitation Brown discloses the server builds an application deployment profile from the service name and version information, and the server compares the application deployment profile to an existing profile. Additionally, the server classifies (grouping them different categories or topological difference) the application deployment profile as a previously existing profile, a subset profile, an extension profile, and/or an updated profile. The server also tracks performance data associated with the application deployment profile. Further, Application deployment profiles are built and given that multiple versions of microservices (e.g., A, A', A'' and B, B') may be deployed at any given time in several different combinations (e.g., A'BC; XYA; A''BCD; AB'XY) of cooperating microservices, pinpointing the source of a performance reduction or bug is difficult to determine (i.e. the different microservices such as A', B, and C or  X, Y… are application deployment profiles are built and categorized based on topological difference). 
The server builds and classifies application deployment profiles and tracks performance data. In instances with conflicting versions, the server will timestamp an application deployment profile to indicate an invocation of an updated microservice, which allows the server to track performance data associated with the update. Classifying each application deployment profile and tracking performance data, the server advantageously tracks the effect of updates of one or more microservices on the various combinations of cooperating microservices. Additionally, by classifying and tracking performance, the server can then determine whether an update should be expanded and implemented to a larger client base or whether the update should be rolled back. The server may determine that certain updates work well with specific cooperating services, while older versions work better with a different set of cooperating services and may implement the version of microservice that best fits the client's needs. By tracking performance of each classified application deployment profile, the server advantageously allows deployed microservices to be updated efficiently while minimizing risks associated with bugs or performance issues. See [0012-0015]. 
Furthermore, Brown discloses in the recited claims further in paragraphs [0036, 0039-0043] the orchestrator 170 may deploy the updated microservice 194 and the container 150 may execute the updated microservice 194 based on a client's profile or demographics, such as location, age, etc. In an example, once all clients have been routed to the new version, the old version of the microservice 194 may be decommissioned after the server 104 determines that there are no bugs or problems with the updated version of microservice 194. In the event of the new version performing poorly, a rollback strategy may be used to reroute users back to the old version of the microservice 194 until a new update is available or other problems have been fixed with the group of cooperating microservices 194, thereby preventing future performance issues. [0040-0041] discloses the method 300 includes a server capturing tracing information reported during invocation of a set of cooperating microservices, where the tracing information includes a service name and version information associated with a microservice from the set of cooperating microservices (block 302). For example, the server 104 may capture tracing information such as service name and version tuples used for the application invocation. The server 104 may initially determine whether the application deployment profile 290 is related or unrelated to an existing profile. For example, an application deployment profile 290 may be related to an existing profile if it has at least one microservice 194 (e.g., microservice ID 192 corresponding to microservice 194) in common with an existing profile. Conversely, an application deployment profile 290 may be unrelated if all of the microservices 194 are different between the two profiles. If an application deployment profile 290 is unrelated, it may be classified as a new profile (e.g., is not an existing profile and is not related to any other profiles). In an example, the new profile may be timestamped as the first invocation of the profile. The timestamp 220 may advantageously allow the server 104 to track each instance of an update. In an example, a hash of the combined versions of the microservices 194 may be used to identify a deployment profile 290.
Paragraph [0047] further discloses the server 104 may determine that microservice A matches microservices 194 in Application_1 and thus is related to an existing profile. Then, the server 104 determines that each microservice 194 matches and at least one of the microservices 194 mismatches an  the server 104 may determine that each microservice in Application_1 (e.g., microservices A, B, and C) matches three of the four microservices in request 210. The server 104 may also determine that tracing information associated with request 210 includes an additional microservice 194 (e.g., microservice D, such as a movie rating microservice) that mismatches the existing profile for Application_1. Then, the server 104 creates an extension of an existing profile (block 418). For example, the server 104 may classify the application deployment profile 290 as an extension profile 296 because it is related to Application_1, but is an extended profile since it also includes microservice D. 
Applicant argues in substance that: “failure impact criteria and that there is an "[o]rdering component 304 [that] can automatically employ the failure impact values assigned to annotated edges to create a list of annotated edges ordered based on the failure impact values." (See Rajogopalan, paragraph [0068].) It is respectfully submitted that an ordering based on failure impact values of a process is wholly different from specifically ranking topological differences. For example, ranking different topologies is not identical to ranking differences between topologies. Accordingly, Rajogopalan does not cure the conceded deficiency of Brown.” 
In response, the Examiner respectfully disagrees with Applicant's argument because Rajogopalan discloses System for prioritizing (ranking) subgraph of application programming interface calling graph for resiliency testing of microservice. Rajogopalan further discloses ranking each topological difference  in paragraphs [0065-0068], ordering component 304 can automatically employ the failure impact values assigned to annotated edges to create a list of the annotated edges ordered based on the failure impact values. Ordering component 304 can order the annotated edges in the list from highest failure impact value (e.g., high priority) to a lowest failure impact value (e.g., lowest priority) (I.e. equivalent to ranking. Furthermore, FIG. 7 and paragraph [0069] discloses ordered list 700 of annotated edges and API call subgraphs from annotated state transition graph 600 in accordance with one or more. Ordering component 304 has determined the ordered list 700 such that the order of the annotated edges comprises 602l, 602l, 602i, 602e, 602g, 602c, and 602j from highest priority to lowest priority. Ordering component 304 has added to the ordered list 700 (i.e. topology) API call subgraphs that highest priority to lowest priority (highest ranking to lowest ranking).  
Applicant(s) are reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claim. The Examiner is not limited to Applicant's definition, which is not specifically set forth in the claims, In re Tanaka et al, 193 USPQ 139, (CCPA) 1977. 
Applicants are interpreting the claims very narrow without considering the broad teaching of the reference to meet the claimed language. During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." > The Federal Circuit's en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard: 
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827] (Fed. Cir. 2004).
Also, the teachings of the prior art should not be restricted and/or limited to the citations by paragraph, columns and line numbers, as specified in the rejection. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In view of such, the rejection is maintained as follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20180270122) in view Rajagopalan et al.  (US 20180039570).

With respect to claims 1 and 12, Brown discloses a computing device comprising:
a processor; a storage device coupled to the processor (Brown, see para [0055]);
a monitoring engine software stored in the storage device, wherein an execution of the monitoring engine by the processor configures the computing device to perform acts (Brown, see paragraphs [0012-0015] to improve performance and detect bugs, a server may observe software components (e.g., microservices) and monitor the microservices using trace data to understand how the overall application using the distributed microservices is performing. The server may compare various versions of microservices and groups of services to determine when to fully implement an update or to roll back an update. Additionally, based on performance data obtained during monitoring, the server may advantageously decide which version of a microservice is best suited for each application) comprising: 
extracting traces of multiple variants of a microservice-based application (Brown, see FIG. 3 and paragraphs [0039-0040] method 300 for automatic microservice problem detection in enterprise applications includes a server capturing tracing information reported during invocation of a set of cooperating microservices, where the tracing information includes a service name and version information associated with a microservice from the set of cooperating microservices (block 302). For example, the server 104 may capture tracing information such as service name and version tuples used for the application invocation. Tracing information may include metadata that is logged and/or stored by server 104. The tracing information may be distributed during the invocation of the set of cooperating microservices 194.  FIG. 3 and paragraphs [0040-0043] further discloses the server may compare (first compare¸ in order to extract traces) the application deployment profile to an existing profile (block 306). 
inferring topologies of the multiple variants based on the extracted traces (Brown, see FIG. 3 and paragraphs [0040-0043] the service name may be a name or other identifier associated with each microservice 194 included in the request 210. Then, the server may build an application deployment profile from the service name and version information (block 304). For example, the server 104 may build an application deployment profile 290, which is made up microservice IDs 192 associated with each requested microservice 194. In an example, the sever 104 may build an application deployment profile 290 from the service name information. For example, an application deployment profile 290 may indicate which microservices 194 are requested, and the server 104 may determine that an update exists after comparing the application deployment profile 290 to existing application deployment profiles 290 on the server 104.); 
identifying one or more topological differences of each of the multiple variants based on the extracted traces (Brown, see FIG. 3 and paragraphs [0040-0043] the server may compare the application deployment profile to an existing profile (block 306). For example, the server 104 may compare the built application deployment profile 290 to other existing profiles stored on server 104. In an example, the server 104 may compare the application deployment profile 290 to each pre-existing application deployment profile 290 on the server 104. In another example, the server 104 may compare the application deployment profile 290 to specific groups of profiles (topological differences) or specific databases 180 on server 104. For example, the server 104 may compare profiles based on one or more endpoints or services included in the built application deployment profile 290. In an example, certain databases 180 or groups of profiles may be associated with specific endpoints and/or services such that the server 104 only compares application deployment profiles 290 with microservice A with a database 180 associated with profiles including microservice A);
Brown yet fails to explicitly to disclose ranking each topological difference; and 

However, Rajagopalan discloses ranking each topological difference (Rajagopalan, see paragraphs [0065-0068] ordering component 304 can automatically employ the failure impact values assigned to annotated edges to create a list of the annotated edges ordered based on the failure impact values. Ordering component 304 can order the annotated edges in the list from highest failure impact value (e.g., high priority) to a lowest failure impact value (e.g., lowest priority) (I.e. equivalent to ranking). Ordering component 304 can employ any suitable ordering criteria and/or function to order the annotated edges in the list based on failure impact values or any other suitable information associated with the annotated edges. It is to be appreciated that the ordering criteria and/or function can be pre-defined, operator specified, and/or dynamically determined by ordering component 304, for example, based on learning algorithms Ordering component 304 can also order API call subgraphs associated with the annotated edges according to the order of the annotated edges in the list (i.e. topology).  FIG. 7 and paragraph [0069] further discloses ordered list 700 of annotated edges and API call subgraphs from annotated state transition graph 600 in accordance with one or more. Ordering component 304 has determined the ordered list 700 such that the order of the annotated edges comprises 602l, 602l, 602i, 602e, 602g, 602c, and 602j from highest priority to lowest priority. Ordering component 304 has added to the ordered list 700 (i.e. topology) API call subgraphs that correspond to annotated edges 602l, 602l, 602i, 602e, 602g, 602c, and 602j, thus ordering the API call subgraphs from highest priority to lowest priority (highest ranking to lowest ranking).  Furthermore, paragraphs [0110-0112] discloses a classifier can map an input attribute vector, z= (z1, z2, z3, z4, zn), to a confidence that the input belongs to a class, as by f (z) =confidence (class). Such classification can employ a probabilistic and/or statistical-based analysis (e.g., factoring into the analysis utilities and costs) to determinate an action to be automatically performed. A support vector machine (SVM) is an example of a classifier that can be employed. The SVM operates by finding a hyper-surface in the space of possible inputs, where the hyper-surface attempts to 
displaying the topological differences of the microservice-based application, including a microservice map of the topological differences and a listing of a top ranking of the topological differences, on a user interface (Rajagopalan, see paragraphs [0103-0104] Test execution component 208 can generate electronic reports, electronic messages, notifications, and/or displays providing information describing resiliency tests executed, results of the executed resiliency tests, warnings of failed resiliency tests, or any other suitable information relating to resiliency tests executed to one or more recipients on one or more devices. For example, test execution component 208 can perform resiliency testing on API call subgraphs in a prioritized list order (i.e. topology) during an amount of time available prior to deployment in a live environment for employment of the microservices-based application by end users. At the end of the time available, test execution component 208 can transmit a report to one or more recipients on the results of completed testing of a portion of the API call subgraphs in the prioritized list. Paragraphs [0110-0114] further discloses a classifier can map an input attribute vector, z=(z1, z2, z3, z4, zn), to a confidence that the input belongs to a class, as by f(z)=confidence(class). Such classification can employ a probabilistic and/or statistical-based analysis (e.g., factoring into the analysis utilities and costs) to determinate an action to be automatically performed. At 1404, a user interface event log and one or more server-side request logs generated during the traversing are merged into an aggregated log (e.g., via a user interface crawling component 202, a state transition graph annotation component 204, a resiliency testing component 104, and/or a server device 102). At 1406, respective user interface events that trigger API call subgraphs are identified in the aggregated log (e.g., via a state transition graph annotation component 204, a resiliency testing component 104, and/or a server device 102). At 1408, edges of the state transition graph associated with user interface events are annotated with the associated API call subgraphs to generate an annotated state transition graph (e.g., via a state transition graph annotation component 204, a resiliency testing component 104, and a server device 102)).
It would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the teachings of Brown with teaching of Rajagopalan providing the system 

With respect to claims 2 and 13, Brown-Rajagopalan discloses the computing device, wherein each topological difference is a result of a new version of a microservice used by the microservice-based application (Brown, see paragraphs [0011, 0036] techniques are disclosed for automatic microservice problem detection in enterprise applications. Existing techniques of updating an application involve building and deploying an entirely new version of the application. Paragraph [0036] Container 150 and/or orchestrator 170 may implement a Canary release technique to reduce the risk of introducing new versions of microservices 194 by slowly rolling out the change to a small subset of clients before making the update available to all clients and computer systems 160A-C. After an updated version of a microservice 194 is deployed on the container 150, the orchestrator 170 may start routing a few invocation requests 210 to use the updated microservice 194).

With respect to claims 3 and 14, Brown-Rajagopalan discloses the computing device, wherein execution of the monitoring engine further configures the computing device to perform acts comprising:
calculating a change complexity value of each subtree originating from a new version of a microservice used by the microservice-based application (Rajagopalan, see paragraphs [0027-0029] each microservice of a microservice-based application is developed, deployed and managed independent 

With respect to claim 4, Brown-Rajagopalan discloses the computing device, wherein the displayed topological differences include a representation of the change in complexity factor at a root of each subtree (Rajagopalan, see paragraphs [0064, 0110] Failure impact estimation component 302 can automatically analyze an annotated state transition graph to determine for each annotated edge a failure impact value of a failure of an API in an API call subgraph associated with the annotated edge.  The failure impact value can be an indication of the priority of the annotated edge in the state transition graph. Failure impact estimation component 302 can employ a failure impact function that factors into account one or more failure impact criterion in making the determination of failure impact values. In a non-limiting example, a failure impact criterion can include a count of the number of abstract user interface states reachable from the annotated edge directly and/or through other edges or abstract user interface states in the annotated state transition graph. Referring again to FIG. 6, for example, annotated edge 602k can have a count of four abstract user interface states (402g, 402h, 402i, and 402j) reachable annotated edge 602k. This can be indicative that a failure of an API in an API call subgraph associated with the annotated edge 602k could cause abstract user interface states (402g, 402h, 402i, and 402j) to become unreachable. Classifier can map an input attribute vector, z=(z1, z2, z3, z4, zn), to a confidence that the input belongs to a class, as by f(z)=confidence(class). Such classification can employ a probabilistic and/or statistical-based analysis 

With respect to claims 5 and 15, Brown-Rajagopalan discloses the computing device, wherein ranking each topological difference comprises assigning a weighting factor to each microservice in the microservice map, based on predetermined one or more criteria (Rajagopalan, see paragraph [0052], a single API call invocation and a API call invocation chain are each an API call subgraph of an API call graph of a microservices-based application. An API call graph can have nodes that respectively represent APIs and edges that respectively represent calling relations between the APIs associated with microservices of a microservices-based application. State transition graph annotation component 204 can employ any known predefined (predetermined) relationships between different types of entries in aggregated logs in making determinations regarding which user interface event associated entries triggered API call invocations associated with other entries. State transition graph annotation component 204 can employ artificial intelligence to analyze previous and/or current logs to learn relationships between different types of entries in aggregated logs in making determinations regarding which user interface event associated entries triggered API call invocations associated with other entries. Paragraphs [0064-0067] further discloses failure impact estimation component 302 can automatically analyze an annotated state transition graph to determine for each annotated edge a failure impact value of a failure of an API in an API call subgraph associated with the annotated edge. For example, the failure impact value can be an indication of the priority of the annotated edge in the state transition graph. Failure impact estimation component 302 can employ a failure impact function that factors into account one or more failure impact criterion in making the determination of failure impact values. In a non-limiting example, a failure impact criterion can include a count of the number of abstract user interface states reachable from the annotated edge directly and/or through other edges or abstract user interface states in the annotated state transition graph. Referring again to FIG. 6, for example, annotated edge 602k can have a count of four abstract user interface states (402g, 402h, 402i, and 402j) reachable annotated edge 602k. This can be indicative that a failure of an API in an API call subgraph associated with the annotated edge 602k could cause abstract user interface states (402g, 402h, 402i, and 402j) to become unreachable. A failure impact criterion can include a count of unique actionable user interface elements (e.g., user interface elements with which actions can be performed by an end user) in the abstract user interface states reachable from the annotated edge directly and/or through other edges or abstract user interface states in the annotated state transition graph).

With respect to claims 6 and 16, Brown-Rajagopalan discloses the computing device, wherein the one or more criteria include assigning a lower weighting factor to a topological difference the farther down a subtree originating from a front end of a microservice-based application the topological difference is(Rajagopalan, see paragraphs [0067-0070] it is to be appreciated that the failure impact criterion can be pre-defined, operator specified, and/or dynamically determined by failure impact estimation component 302, for example, based on learning algorithms. Failure impact estimation component 302 can assign respective weights to failure impact criteria employed to determine a failure impact value to assign to an annotated edge. Ordering component 304 can automatically employ the failure impact values assigned to annotated edges to create a list of the annotated edges ordered based on the failure impact values. In a non-limiting example, ordering component 304 can order the annotated edges in the list from highest failure impact value (e.g., high priority) to a lowest failure impact value (e.g., lowest priority). Ordering component 304 can employ any suitable ordering criteria and/or function to order the annotated edges in the list based on failure impact values or any other suitable information associated with the annotated edges. It is to be appreciated that the ordering criteria and/or function can be pre-defined, operator specified, and/or dynamically determined by ordering component 304, for example, based on learning algorithms Ordering component 304 can also order API call subgraphs associated with the annotated edges according to the order of the annotated edges in the list).

With respect to claims 7 and 17, Brown-Rajagopalan discloses the computing device, wherein: 
the microservice map comprises one or more subtrees; and for each subtree, the weighting factor of each microservice is additive between microservices of the subtree from, an endpoint of the subtree to a root of the subtree(Rajagopalan, see paragraphs [0067-0070] it is to be appreciated that the failure impact criterion can be pre-defined, operator specified, and/or dynamically determined by failure impact estimation component 302, for example, based on learning algorithms. Failure impact estimation component 302 can assign respective weights to failure impact criteria employed to determine a failure impact value to assign to an annotated edge. Failure impact estimation component 302 can employ any suitable learning algorithms and/or intelligent recognition techniques, any suitable information, any suitable failure impact criteria, and/or any suitable function to determine a failure impact value to assign to an annotated edge. FIG. 7 illustrates a block diagram of an example, non-limiting ordered list 700 of annotated edges and API call subgraphs from annotated state transition graph 600 in accordance with one or more embodiments described herein. Repetitive description of like elements employed in other embodiments described herein is omitted for sake of brevity. In this example, ordering component 304 has determined the ordered list 700 such that the order of the annotated edges comprises 602l, 602l, 602i, 602e, 602g, 602c, and 602j from highest priority to lowest priority. Ordering component 304 has added to the ordered list 700 API call subgraphs that correspond to annotated edges 602l, 602l, 602i, 602e, 602g, 602c, and 602j, thus ordering the API call subgraphs from highest priority to lowest priority).

With respect to claim 9, Brown-Rajagopalan discloses the computing device, wherein, the predetermined criteria for each weighting factor comprises error-rate degradation (Rajagopalan, see paragraphs [0028, 0033, 0076, 0085] Microservice-based applications, should be designed for, and tested against, failures. In the past, many popular highly available Internet services (which are implemented as a microservice-based application) have experienced failures and outages (e.g., cascading failures due to message bus overload, cascading failures due to database overload, cascading failures due to degradation of core internal services, database failures, etc.). After a circuit breaker time period R, the API call invocation is retried. If the API call invocation completes number of errors in a time period, or any other suitable success criteria. It is to be appreciated that circuit breaker time period R and/or success criteria can be pre-defined, operator specified, and/or dynamically determined by test execution component 208, for example, based on learning algorithms. Test execution component 208 can return an error code to a parent API indicating a transient failure such as an error code indicating a service overload, delay the parent API call indicating transient network congestion, terminate the Transmission Control Protocol (TCP) connection of the parent API calls for a defined period to indicate transient network connectivity issues, simulate an inability to connect to a remote microservice, simulate prolonged execution time due to temporary network delays, or any other suitable transient failure. In another non-limiting example, for a circuit breaker pattern test and/or a bulkhead pattern test, test execution component 208 can inject a fake non-transient failure scenario in the communication between a parent API calling a dependent API. Test execution component 208 can simulate a non-transient failure between a parent API and a dependent API, such as a connection failures due to network partition, a microservice crash, error codes to indicate internal execution error in the dependent microservice, or any other suitable non-transient failure).

With respect to claims 10 and 19, Brown-Rajagopalan discloses the computing device, wherein ranking each topological difference comprises: 
determining a subtree change factor for each subtree of a topology by calculating, for each subtree, a number of changes for every subtree(Rajagopalan, see paragraphs [0027-0029, 0035] each microservice of a microservice-based application is developed, deployed and managed independent of other constituent microservices of the microservice-based application. New features and updates to a microservice are continually delivered in a rapid, incremental fashion, wherein newer versions of microservices are continually integrated into a production deployment. Microservice-based applications developed in this manner are extremely dynamic as they can be updated and deployed hundreds of times can be listed in prioritized order based on their respective failure impact values. Adjacent API call subgraphs in the ordered list can optionally be merged if they have a common API to reduce redundant resiliency testing. The API call subgraphs can be automatically testing for resiliency according to the prioritized order in the list, such that a highest prioritized portion of the API call subgraphs are tested in a limited available time prior to deployment in a live environment for employment of the microservices-based application by end users, and the remaining portion of the API call subgraphs are tested after deployment. The automatic testing for resiliency for each API call subgraph can be performed according to an algorithm that reduces redundant resiliency testing. Paragraph [0109] further disclose in order to provide for or aid in the numerous determinations (e.g., determine, ascertain, infer, calculate, predict, prognose, estimate, derive, forecast, detect, compute) described herein, components described herein can examine the entirety or a subset of the data to which it is granted access and can provide for reasoning about or determine states of the system, environment, etc. from a set of observations as captured via events and/or data. Determinations can be employed to identify a specific context or action, or can generate a probability distribution over states.); and
for each subtree, assigning a higher ranking to the subtree, the larger the number of changes for the subtree (Rajagopalan, see paragraphs [0042, 0068-0069] , resiliency testing component 104 can also include prioritization component 206 that can analyze an annotated state transition graph and generate a prioritized list of API call subgraphs for resiliency testing that has reduced redundant resiliency testing. Resiliency testing component 104 can also include test execution component 208 that can automatically test the API call subgraphs for resiliency according to the prioritized order in the list, such that a highest prioritized portion of the API call subgraphs are tested in a limited available time prior to deployment in a live environment for employment of the microservices-based application by end users and the remaining portion of the API call subgraphs are tested after deployment, according to an algorithm that reduces redundant resiliency testing. Ordering component 304 can automatically employ the failure impact values assigned to annotated edges to create a list of the annotated edges ordered based on the failure impact values. In a non-limiting example, ordering component 304 can order the annotated edges in the list from highest failure impact value (e.g., high priority) to a lowest failure impact value (e.g., lowest priority). Ordering component 304 has determined the ordered list 700 such that the order of the annotated edges comprises 602l, 602l, 602i, 602e, 602g, 602c, and 602j from highest priority to lowest priority. Ordering component 304 has added to the ordered list 700 API call subgraphs that correspond to annotated edges 602l, 602l, 602i, 602e, 602g, 602c, and 602j, thus ordering the API call subgraphs from highest priority to lowest priority).

With respect to claims 11 and 20, Brown-Rajagopalan discloses the computing device, wherein identifying one or more topological differences of each of the multiple variants of the microservice-based application comprises:
comparing topologies of each of the multiple variants; and identifying topological changes by reaching every end-point level of every microservice used by the microservice-based application(Brown, see FIG. 2 and paragraphs [0014, 0024] based on performance data obtained during monitoring, the server may advantageously decide which version of a microservice is best suited for each application. Multiple versions of a particular microservice may be deployed at any one time in a cloud environment based on varying levels of performance from a microservice in different enterprise applications. For example, the server builds and classifies application deployment profiles and tracks performance data. In instances with conflicting versions, the server will timestamp an application deployment profile to indicate an invocation of an updated microservice, which allows the server to track performance data associated with the update. Classifying each application deployment profile and tracking performance data, the server advantageously tracks the effect of updates of one or more microservices on the various combinations of cooperating microservices. The application deployment profiles 290 may be pre-loaded on the server 104 to ensure that tracing information related to future invocation requests 210 is categorized and classified according to a predetermine framework. Application deployment profiles 290 may be classified as a subset profile (e.g., subset profile 292A), an updated profile (e.g., 294A), or an extension profile (e.g., 296 illustrated in FIG. 2B).  FIG. 3 and paragraphs [0040-0043] further discloses an instrumented service may assign each invocation request 210 with a request ID, which may be passed to all microservices 194 involved in handling the request and the instrumented service may record information, such as start time, end time, service name, version, etc. In an example, the service name may be a name or other identifier associated with each microservice 194 included in the request 210. The server 104 may classify (i.e. equivalent to ranking) the application deployment profile as a previously existing profile, a subset profile, an extension profile, or an updated profile (block 308)).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20180270122) in view Rajagopalan et al.  (US 20180039570) further in view of Mazzitelli et al.  (US 10680918).

With respect to claims 8 and 18, Brown-Rajagopalan discloses the computing device, wherein, the predetermined criteria for each weighting factor comprises:
assigning a first weighting factor for a call to a common microservice (Rajagopalan, see paragraphs [0063-0064] prioritization component 206 can include failure impact estimation component 302 that can assign respective failure impact values to annotated edges indicative of a determined impact on the microservices-based application of a failure of an API in an API call subgraph associated with the annotated edge. Prioritization component 206 can also include ordering component 304 that can generate an order list of API call subgraphs based on the failure impact values assigned to annotated edges associated with the API call subgraphs. Prioritization component 206 can also include merging component 306 that can merge adjacent API call subgraphs in the ordered list to reduce redundant resiliency testing. Abstract user interface states in the annotated state transition graph can be assigned respective weights which can be employed to adjust an abstract user interface state's impact on the count of abstract user interface states reachable from an annotated edge. For example, an abstract user interface state that has a weight of 50% can count as 0.5, while an abstract user interface state that has a weight of 200% can count as 2.); 
assigning a second weighting factor that is larger than the first weighting factor for a removed call to a microservice (Rajagopalan, see paragraphs [0067-0068] Failure impact estimation component 302 can assign respective weights to failure impact criteria employed to determine a failure impact value to assign to an annotated edge. Failure impact estimation component 302 can employ any 
Brown-Rajagopalan yet fails to explicitly to disclose assigning a third weighting factor that is larger than the second weighting factor for an updated source microservice; and  
assigning a fourth weighting factor that is larger than the third weighting factor for a new microservice.
However, Mazzitelli discloses assigning a third weighting factor that is larger than the second weighting factor for an updated source microservice; and assigning a fourth weighting factor that is larger than the third weighting factor for a new microservice (Mazzitelli et al.  (US 10680918) Mazzitelli, see FIGS. 2A-E and col. 6, lines 58-63, FIGS. 2A-2E illustrate microservices mesh graph types for an example application that displays information about a book, similar to a single catalog entry of an online book store. The application is capable of displaying a page (e.g., web page) having a description of the book, book details (ISBN, number of pages, title, etc.), and book reviews. The example application is broken into four separate microservices: product page, details, reviews, and ratings FIGs. 2A-D and  col. 8 lines 13-67, col. 9, lines 1-31, col. 10, lines 5-24, FIG. 2B is an example depiction of a versioned app graph 210 visualizes the microservices mesh of the example application using a versioned app graph type. The versioned app graph type depicts every app in the microservices mesh and also groups any versioned apps in a composite “version box". The versioned app graph type utilizes the metadata associated with the workloads to group the workloads. These labels may be assigned to a workload when the microservice is configured by an administrator in the containerized computing service platform. The labels may be stored as metadata of a workload in microservices mesh data store 145. FIG. 2A, versioned app graph 210 depicts "productpage-v1" app 211 in a heavier weighted line and the edge going from the app 211 to the details service 203 is dashed and also weighted. This indicates that errors are occurring in the microservices mesh at this connection. The connection to the details service 203 is provided to illustrate where the failed requests are occurring in the microservices mesh. In some implementations, when a single version of an app is the only version of the app in the microservices mesh, the app may be depicted in the versioned app graph as version "v1" of the single app (see, e.g., 
It would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the teachings of Brown-Rajagopalan with teaching of Mazzitelli providing the performance enhancements which enables a computing system to reduce the amount of computing resources consumed by a containerized computing services platform and enable the computing system to support a more robust and higher-performing microservices mesh. The efficiency and performance of visualization of microservices meshes in a containerized computing service platform is enhanced. The efficiency and performance of the computer system is enhanced by improving monitoring and debugging capabilities for a microservices mesh, where the combination of elements according to known methods would yield a predictable result (Mazzitelli, see col. 12, lines 55-67).   



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


01/12/2021

/ELIZABETH KASSA/Examiner, Art Unit 2457 

/HEE SOO KIM/Primary Examiner, Art Unit 2457